1                                                                    JS-6
2
3
4
5                            UNITED STATES DISTRICT COURT
6                          CENTRAL DISTRICT OF CALIFORNIA
7
                                 )
8    NKWAIN WILLIAM NGAMFON,     ) Case No. CV 17-183 DMG (JPRx)
                                 )
9                    Plaintiff,  )
                                 )
10           v.                  )
                                 )
11                               )
     UNITED STATES DEPARTMENT OF ) JUDGMENT
12   HOMELAND SECURITY, et al.,  )
                                 )
13                               )
                                 )
14                   Defendants. )
                                 )
15                               )
16
17          The Court having granted the motion for summary judgment of Defendants United
18   States Department of Homeland Security, et al. by order dated October 17, 2018 [Doc. #
19   55],
20          IT IS ORDERED, ADJUDGED, AND DECREED that judgment is entered in favor
21   of Defendants and against Plaintiff.
22
23   DATED: October 17, 2018
24                                                          DOLLY M. GEE
25                                                  UNITED STATES DISTRICT JUDGE

26
27
28



                                              -1-
